People v Daniel (2015 NY Slip Op 00307)





People v Daniel


2015 NY Slip Op 00307


Decided on January 13, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 13, 2015

Tom, J.P., Friedman, Acosta, Saxe, Kapnick, JJ.


13932 1167/92

[*1] The People of the State of New York, Respondent,
vDavid Daniel, Defendant-Appellant.


Seymour W. James, Jr., The Legal Aid Society, New York (Bonnie C. Brennan of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Diane N. Princ of counsel), for respondent.

Order, Supreme Court, New York County (Ruth Pickholz, J.), entered on or about December 19, 2011, which adjudicated defendant a level three sexually violent sex offender pursuant to the Sex Offender Registration Act (Correction Law art 6-C), unanimously affirmed, without costs.
Defendant's admissions provided clear and convincing evidence that supported a 15-point assessment under the risk factor for drug or alcohol abuse (see People v Watson, 112 AD3d 501, 502 [1st Dept 2013] lv denied 22 NY3d 563 [2014]). In any event, regardless of whether defendant's correct point score is 145 or 130, he would still be a presumptive level three sex offender, and we find no basis for a downward departure (see People v Gillotti, 23 NY3d 841, 861 [2014]). The mitigating factors cited by defendant were adequately taken into account by the risk assessment instrument, and were in any event, outweighed by the seriousness of the underlying crimes.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 13, 2015
CLERK